        Case 1:19-cr-00316-CCC Document 55 Filed 09/30/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                 :   CRIMINAL NO. 1:19-CR-00316
                                          :
             v.                           :
                                          :   (Chief Judge Conner)
DARIAN DAVIS RAY,                         :
                                          :
             Defendant.                   :

                                   ORDER
                              September 30, 2020

      On September 30, 2020, the defendant appeared before the undersigned for a

hearing on alleged pre-trial release violations pursuant to the government’s motion

(doc. 45) for revocation of pretrial release. The Court found that the defendant

violated the conditions of his release.

      IT IS HEREBY ORDERED that the government’s motion to revoke the

defendant’s pre-trial release is GRANTED. This Court’s February 24, 2020, order

(doc. 34) setting conditions of release is REVOKED and the defendant, Darian

Davis Ray, is ORDERED DETAINED pending trial.


                                              S/Susan E. Schwab__________
                                              Susan E. Schwab
                                              United States Chief Magistrate Judge
